Exhibit 10.01(u)

 

EQT Corporation

 

Amendment to 2010 Stock Incentive Award Agreement

 

This Amendment to that certain 2010 Stock Incentive Award Agreement dated as of
January 1, 2010 (the “Award Agreement”) between EQT Corporation (the “Company”)
and the undersigned holder of the award (the “Award Holder”) is made this 3rd
day of February 2011.  Capitalized terms used herein and not otherwise defined
have the meanings given to such terms in the Award Agreement.

 

The parties desire to amend the Award Agreement to allow the Committee to make a
negative adjustment to the Performance Multiplier at any time between the
Confirmation Date and April 1, 2012, in the event that any of the value driver
results used by the Committee to originally determine the Performance Multiplier
are determined to be materially inaccurate, regardless of whether misconduct of
any person was involved or whether the inaccuracy leads to a restatement of
financial results.  In consideration of the mutual covenants contained herein,
the parties agree as follows:

 

1.   The Compensation Committee has approved for you [__] Confirmed Performance
Awards under and subject to the terms and conditions of the Award Agreement (as
amended hereby), subject to adjustment as provided herein.

 

2.   Section 1(b) of the Award Agreement is hereby amended and restated in its
entirety to read as follows:

 

(b)  “Confirmed Performance Awards” means the number of Performance Awards
(rounded to the nearest whole share) equal to the Target Award times the
Performance Multiplier, as determined by the Committee in accordance with
Exhibit A hereto; provided however, that if a Change of Control occurs before
December 31, 2010 and while Grantee remains employed, the number of Confirmed
Performance Awards shall equal the Target Award, regardless of the Threshold
Performance Goal or any other performance considerations.  The term “Confirmed
Performance Awards” shall also include any Performance Awards converted from
dividend equivalents after the Confirmation Date pursuant to Section 4 below.

 

3.   The first two sentences of Section 2 of the Award Agreement are hereby
amended and restated in their entirety to read as follows:

 

The Performance Awards have been credited to a bookkeeping account on behalf of
Grantee and do not represent actual Shares of Common Stock.  The Performance
Awards represent the right to earn and vest in up to 300% of the Target Award,
payable in Shares of Common Stock at the Vesting Date, depending on (i) the
Company’s attainment of the Threshold Performance Goal and the application of
the Performance Multiplier to the Target Award in accordance with Exhibit A
hereto (or the occurrence of a Change of Control before December 31, 2010, as
the case may be), and (ii) Grantee’s continued employment with the Company or
its Affiliates through the Vesting Date.

 

4.   The second bullet point of Section 1 of Exhibit A of the Award Agreement is
hereby amended and restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

Ø      If 2010 EBITDA is equal to the Company’s 2010 business plan EBITDA or
above, the Performance Multiplier will be 300%, subject to the Committee’s
discretion to determine that a lower Performance Multiplier shall apply to this
Award.  In exercising such discretion, the Committee shall consider and be
guided by the following considerations:  (i) the financial performance measures
and value drivers of the applicable short-term incentive program of the Company,
and (ii) if desired, Grantee’s individual performance on his or her 2010 value
drivers.  Notwithstanding its certification of the Performance Multiplier on the
Confirmation Date, the Committee may further reduce the Performance Multiplier
at any time prior to April 1, 2012 in the event that any of the value driver
results used to originally determine the Performance Multiplier are determined
to be materially inaccurate, regardless of whether misconduct of any person was
involved or whether the inaccuracy leads to a restatement of financial results. 
The Committee may choose not to reduce the Performance Multiplier based on the
facts and circumstances or legal constraints.

 

Except as expressly amended hereby, the terms of the Award Agreement shall be
and remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the Company and the undersigned Award Holder have caused
this Amendment to be duly executed.

 

 

 

 

 

 

 

 

For the Compensation Committee

 

 

 

Award Holder

 

 

 

 

 

 

- 2 -

--------------------------------------------------------------------------------